         Case 2:20-cv-02196-APG-BNW Document 4 Filed 12/04/20 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 SANDOR ANIVAL CORDOVA                               Case No.: 2:20-cv-02196-APG-BNW
    CARBALLO, et al.
 4                                                                    Order
           Plaintiffs
 5
    v.
 6
    WILLIAM BARR, et al.,
 7
           Defendants
 8
          I ORDER that all deadlines from case 2:20-cv-1315-APG-BNW (see especially ECF No.
 9
   59) apply in this action.
10
          DATED this 4th day of December, 2020.
11

12
                                                  ANDREW P. GORDON
13
                                                  UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
